In a suit by the plaintiff corporation, assignee of the mortgages, to enforce a mortgage for $5,500.00, a defense was interposed that in compromise settlement with the creditors of the mortgagor corporation on a basis of 25% of amounts due such creditors, a note for $1,963.39 was given in adjustment of the mortgage debt represented by the notes for $5,500.00, but the noter for $5,500.00 and the note for $1,963.39 were in the possession of the assignee of the mortgagees who claimed the larger amount as due.
Upon pleadings and the evidence, the Chancellor found that the assignee of the mortgagees was bound by the adjustment of the $5,500.00 debt for $1,963.39, and there is nothing in the record to justify a reversal of the decree for plaintiff predicated upon the lesser amount with reasonable attorney fees and costs. No material, if any, error of law or of procedure is made to appear.
Affirmed.
TERRELL, C. J., and WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur. *Page 287